DETAILED ACTION
This communication is in response to the continuation application filed 4/18/22 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,308,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drawn more broadly to the same subject matter as the issued claims 1-20 of the parent application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US 2003/0204481 A1; published Oct. 30, 2003).
Regarding claim 1, Lau discloses [a] computing device comprising: 
a processor; and (see paragraph 14)
a memory operatively coupled to and in communication with the processor;  (see paragraph 14)
the processor is configured to utilize one or more paths to track a dependency reference between one or more environment variables related to one or more forms, wherein a data model includes the one or more paths and the one or more environment variables, and wherein an artifact is deleted based upon the dependency reference; and (see paragraphs 5 (XML schema editor facilitate schema creation and manipulation and  permit modifying or further defining the schema), 9 (the instantiated classes cumulatively form an object tree which efficiently and logically represents an XML schema being visualized or constructed and which is easily navigated and modified during the execution of operations), 44 (deletion of certain XML schema component objects triggers referential integrity in the XML schema editor application the purpose of referential integrity processing is to prevent any orphan or artifact references to deleted objects from being left in the schema))
the processor is further configured to execute the data model to recreate the dependency reference, between the one or more environment variables, for the application in a target environment (see paragraphs 29 (the XML schema object model software comprises executable code which implements an XML schema object model, the model's classes are interrelated through inheritance and various logical associations so as to promote efficient and logical representation of a visualized or constructed XML schema and efficient access to the schema's various components during operations that are commonly encountered during XML schema visualization and construction (e.g., determining which elements are global to an XML schema for the purpose of creating a list from which a user may pick during element reference creation, deleting a component, etc.), 44-45 (referential integrity checks will lead e.g. to replacing references to the deleted global elements with references to a remaining global element)).
Claims 9 and 17 are method and CRM claims corresponding to claim 1 and are similarly rejected.

Regarding claim 6, Lau discloses the invention of claim 1 as discussed above. Lau further discloses wherein the processor is further configured to generate a range of dependencies for the one or more forms (see paragraph 44).
Claim 14 is a method claim corresponding to claim 6 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau as applied to claims 1, 9, and 17 above, and further in view of Chiantera (US 2014/0229869 A1; published Aug. 14, 2014).
Regarding claim 2, Lau discloses the invention of claim 1 as discussed above. Lau does not expressly disclose wherein the processor is further configured to generate a rule based upon an action in a first form that causes action to a second form. However, Chiantera teaches a user interface testing framework in which a semantic rule for the inference is defined such that if an object is not present on a UI page and the rule “next” is defined on the same object and the rule “next” was not present during a user scenario registration, the object can be located on a result page obtained by selecting the “next” button. Paragraph 42. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Chiantera to define a rule such that in the event the rule is not present an object can be located on a result page, at least because doing so would enable user testing to adapt to a UI testing scenario where a “next” rule is not present.
Claims 10 and 18 are method and CRM claims corresponding to claim 2 and are similarly rejected.

Regarding claim 3, Lau, in view of Chiantera, discloses the invention of claim 2 as discussed above. Lau does not expressly disclose wherein the processor is further configured to create a reference on the first form that the second form is an external dependency for the first form. However, Chiantera teaches a UI testing environment in which a reference object in a recorded user scenario may be referred to as an old object and a corresponding object in the second UI may be referred to as a current object. Paragraph 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Chiantera to define a rule such that an object in a second UI may be referred to as a current object, at least because doing so would enable user testing to be performed on a second UI. Chiantera, paragraph 43.
Claims 11 and 19 are method and CRM claims corresponding to claim 3 and are similarly rejected.

Regarding claim 4, Lau, in view of Chiantera, discloses the invention of claim 3 as discussed above. Lau does not expressly disclose wherein the processor is further configured to create a reference on the second form that the second form is an external dependency for the first form. However, Chiantera teaches a UI testing environment in which a reference object in a recorded user scenario may be referred to as an old object and a corresponding object in the second UI may be referred to as a current object. Paragraph 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Chiantera to define a rule such that an object in a second UI may be referred to as a current object, at least because doing so would enable user testing to be performed on a second UI. Chiantera, paragraph 43.
Claims 12 and 20 are method and CRM claims corresponding to claim 4 and are similarly rejected.

Regarding claim 5, Lau, in view of Chiantera, discloses the invention of claim 4 as discussed above. Lau does not expressly disclose wherein the reference information includes one of more of the following data: variables, documents, additional forms, and orchestrator processes. However, Chiantera teaches a UI testing environment in which a reference object in a recorded user scenario may be referred to as an old object and a corresponding object in the second UI may be referred to as a current object. Paragraph 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Chiantera to define a rule such that an object in a second UI may be referred to as a current object, at least because doing so would enable user testing to be performed on a second UI. Chiantera, paragraph 43.
Claim 13 is a method claim corresponding to claim 5 and is similarly rejected.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lau as applied to claims 1 and 9 above, and further in view of Kapoor (US 2019/0034181 A1; published Jan. 31, 2019).
Regarding claim 7, Lau discloses the invention of claim 1 as discussed above. Lau does not disclose wherein the processor is further configured to determine if an orchestrator instance associated with an original application is available within a new environment. However, Kapoor teaches checking an application profile relating to an application in an updated environment and to support the creation of environment variables in the updated environment based on the analysis of the source environment for the application. See paragraphs 40-56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Kapoor to check whether an application profile is suitable to an updated environment, at least because doing so would enable migrating an application to an updated environment. Kapoor, paragraph 2.
Claim 15 is a method claim corresponding to claim 7 and is similarly rejected.

Regarding claim 8, Lau, in view of Kapoor, discloses the invention of claim 7 as discussed above. Lau does not disclose wherein if an artifact is not available in the new environment, the processor is further configured to perform any of the following: automatically create the new artifact within the new environment, or enable a user to select, via a user interface, a different orchestrator instance for use. However, Kapoor teaches checking an application profile relating to an application in an updated environment and to support the creation of environment variables in the updated environment based on the analysis of the source environment for the application. See paragraphs 40-56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Kapoor to check whether an application profile is suitable to an updated environment, at least because doing so would enable migrating an application to an updated environment. Kapoor, paragraph 2.
Claim 16 is a method claim corresponding to claim 8 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178